Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

FILED

BE cob
. . DO
Civil Action No. al-<V- 0041 2- GPE

 

 

(To be supplied by the court) MAR 08 2021
. JEFFREY P. COLWELL
life. “yf _ , Applicant, SER
v. j
iri $fer~ Hike chajrpet ser, efal, °
Colerachs Baard af PGAGla, , Respondent.

 

(Name of warden, superintendent, jailer, or other custodian)

(Note: If you are attacking the validity of a state conviction or sentence and not the execution of
your sentence, you must file an application for a writ of habeas corpus pursuant to 28 U.S.C. §
2254. If you are attacking the validity of a judgment entered in a federal court, you must file a
motion pursuant to 28 U.S.C. § 2255 in the federal court that entered the judgment.)

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2241

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 

 

A. APPLICANT INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Doha ®, te LMawlBap #OBDPZ2E

(Applicant’s’name, prisonef identification number, and complete mailing address)

jee Baa TEE

Caner Cif; We Co/e, SV A/S;

 

oO
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 2 of 24

Indicate whether you are a prisoner or other confined person as follows: (check one)

____— Pretrial detainee
____ Civilly committed detainee
___._— Immigration detainee

_¥ Convicted and sentenced state prisoner
_____ Convicted and sentenced federal prisoner
___._— Other: (Please explain)

 

B. _ RESPONDENT INFORMATION, Mkr/sfer_ Hi hey, Chaft grr Sernr-

 coleracle Baard Of MG C/e,

B ~Baeilhire ~ ta, Cole. S/AGZ
(Respondent’s name and complete mailing@ddress)

 

Cc, STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. For each claim, specify
the right that allegedly has been violated and all facts that support your claim. If additional
Space is needed to describe any claim or to assert additional claims, use extra paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
and label the additional pages regarding the statement of claims as “C. STATEMENT OF

CLAIMS. ”
CLAIM ONE: cles ia /akL (betty Latetest qadet fhe MN Luli nral BGs
Dule-- "G6 02.S&

upporting facts:

Applicant states Hat Respendenles, etal, ShauweA a Aivect Abuse of
Aiscvetian, then. they held fiso-“Pre -deten mined, hearings, Wy
Pe Sel SS/ OT h coring, Sec, Wol/ FLV. Ae Dorref, /¥ us 5329 PK yf
prow hearing, @-"$03-/7 70, fhe Starctards af 2/e/FF Vv.
AcDorttel, aS b/eb/ as Ppe-Efoate. arc Federal! congt/7to79 os),
GH/003 pac Applicans, t3 knot Whar pre hot Gee Gre

phot he he lace ing, the recard Grd eV/ emcee, L/L Show
and fIToVve, Phar the AY cant LG ( Sen/eA) the
2

 
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 3 of 24
i)

(c.. Stade men’ of claims), _
right 76 call any Wifnesses, fhat cause corrabarare.
ay Pes Hi mnary andfar defen’, hut Vo! Jushtl cafl ore

QSGS W ver far fA/s den/ak See, porye// 4 77- Bride, .
Bob FIA YY, 503 (7 civ, 2402) Once the Rescissien Board
“Omiptech Hre feasar thhy pave Board AAdmrss7Gt
TenniFer Wagan, Filek the. reguest far & Sp CNS/ON.
OF foo le Dec/sSian, AR-S50-9 9B) extremely a
untayarable ceonki/denfial_zn for na7)n} Aad, 3-20-1%
this hearing became al Pre-dledermineds) conchkision,

tathet Phan Actua/-evrvlence, see, Ccasalel/\y Caldetan,
363 fad $32,939 GF c/r 2004) 71¢ Oty I//an Vi DUNCAN,
B06 LIAISE GEC jfh-cfr, AGODA pplicant Sfafes Phat
JF Me Baarct was IU4 79 use, phi s “canficlen fal
anbermotier| and Aahlmalje (7 PUbl Crh) on,
Qccess/ble fo phe Applicarh thon the A Lap! Con
ask “abby A’An? fhe fremeaoprt coun, cours 2GSe.
#30/9 cV/36, ondfer, Pre colopacte Supreme Court
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 4 of #2)
7

Ce. skatemensof claine);
Case *202054 803, Se phi's (ci Vil- case) far & hearing
CUS regwirecl by L Gt, See; Caleracls Pules oF CSVI/ (Plo ceAiuete,
_ 13-95-1398 anol /3-ys-/az0xl orig Relic false See, Jahns
Vi BIAK,/39 Cale. 113 782 PAL IGS FSG) ZU NED Vi Hinsley; ISY Caley.
297, 389 p.2cb P50 176"), geof/e secre, met2g nV, bi sprict
- Court Jal Cale, 19], A/S po 24329 9YA

the. combidentiYal RecarA /s (subject -7O -
SU bp¢ ena ane caurt znsyection) freA gpl Cong
Aid make. aura (Prima-f: ac/e) Case of Abltse .
_. OF discrehon a7 Caprice) See, /OFEME AMIS, IEE
-_ 185 ME, Bl 1/5 /A4G/sq; Plat tinez ve Patterson, V29 bh 2
-€94 (10* cin, ) 970), Ap plican?- states Yap-in al) funcamental
fairness (f phe Board YWasn 4 going fo discuss PA/s
canficlent/al—zalormasiar, af presse h CONG ).
_ th y Should have. a (pparfeh Courisel inher Ghote
Appl cert 76 con brant a7 CI OSS 2K AAT BIN CEES,
See, Gagnon Vv Scarpell, Uf U8, 72 §, 770 (/? 23);

FLAT) Sey Yj Bresler, 40% 2,5, VI AEF G HAL
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 5 of vA
4

Cc, Statemens af claim's),
; “Dre Board ater revie dling the Complaine Makes .
ls pec /FIC) finctiags nn alritirg phot fhe. (8EULE
to be resalVel Gre. Com p/ex ond Prat the

poralee, regres Hae GSs/sfarnte GF COUNSEL,
see: ¢, 2s, 8/7-2-aol Vala) lary, (Claim ria);

@ Applicant Spates, Hata 3-42Ad/% CO RYS-OF.
he lent back in front af fre porele Board, Phre-
Zaard member (Alfredo Pera. tho Avarted) -
phe. Anglicans (Parole) ON 3-5-3016 CIAE/E-ISY,

$

. Appl cant S pore Action Sheet alil Shoes that he was
am rantee, & Yeul Ss oF parole, 2h akelease Aate;
oF Suly, 92018, Yence! the Liberty zaterest
Corgumen?, again parole Gogr Agnenb ef, Alfredo _
Ne, “Omit ecb,” alhy Phe. Appll arf Bas ir Frank _
Offer he. Ararted hin pret ole, Hye ekerment;!
_ Dat fae Applicant rece/Vedl & by Phls Boar 1 77

Y 0/aHor)
EEK OTA Cae. OC F phelEx past Facto t fn CWS, CO_

  

canst Att zz) and the united States constitutional,
(CZK post facto Laws) see, AtHicle, |, Cece f7on GF ERL
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 6 of 24
. 4),
(2, Stalement of claims) _

Jo, OF t.8, comstiPupern prohibits Such L468, 1715, bh

ad 8965 2 U6. CONSEATE/, See, 9 C43 anda, Pra

(delermen/) GFE Yeas by tre farale Bayard

 

GL 3-4-201 7, parrale Achior Sheet 4815-01 &; alas anc
pS in lirect Viola-yor WIth house hi li acoly ca/e,
13.26, “Ler any offender Who 5 (11 CadCan asec for
an offense com nitped “Pyjgr." fo Ti lps / =
S778, CLOT Cyn COSIO7 Fat parale, phe Safa
. Board af parole werk/reg Ir Conjuncds/an LPL
|. the defar/*mner/and us WG Phe. pudelin es.
_establithed pursuant 13 SecHOn ORE I9-2UE oy
‘Shall clederrvns, ahather or Nar ty grant
parole anhit grantecl fore length. of fhe.

perlaLot parale. The. State BoardLaFl parole,

F116 Set fhe. length OF fhe period OF PAN ae
_ftor any fm @ perigal Uy? to fhe. dase GF FINGL

_djss- charge as defeat Mined in Qccorcdance
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 7 of a
Ss)

: (c. Statement af claims)

INTE. SeeHOn, 012.6, 19-32 F- 102, /F Bar ~ _
apy W! cation. For pargle 7s re Fuseck hy thre a
State. Board of para/e, phe state Baatd dF

porele “Chall? reconsider L'Air (ane Yeat)

there AFrer thhether Such zamarse Shaul be

pot: A parce, the State Board oF Pore/e,

“Shall, continue Such recans/deratvan,

Ceach= ye ar), frete. ab fer wnHil Such Znmere

7S He ted parale at tintil $uch Zanmere,

/s discharge fn SUG 7G Lacs, al¢gsee,
_ £0/p 417s ef, OF (95d arbhe-/ssteh 22) t+ Mus

GL.A00% (crime af Vio/ence, CRE ESE Ml FOF ).

4

 

ConVictlan, Alas "BARES Applicant Sta es

_ hot for @Ver.3 YOLs, Jhre. CABIN AEH, Of fhe

- porr/e Board, ky /spfer Mikey etal, has fefuset
19 anstlet Phe Appl! aAL-S, pppen/ es AAS | |
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 8 of 24

@

(0, Stafertent of Claims)
legal le fper & C125. 19-3-20/ A) ©). fhe. Applian
. Hil boesnt kKnotl, pihaf-Phi'¢ © 2xp1 eMANy US EVCT- ble
contidental zalarrtation! |s, phar das axed
fo Suspencl/s parade, phe Applicars /s Wor”
face/ng any ty pe af Felony charges, LAY
State, pls Ferment Case Manager, Hany BAS ORG,
did cntorm fhe Ajyplionp pho phe Vebrasla
ASSACIG4E-LV ESS, ghantadk 7g cafen Viel Pim
. abaur (sAlteg ations) being iacle hy anatd ie
 zrneaart in fre Vebraska JON EO SY SF ete, Habs ing
(alse ancl slandetaus) claims phat phe
| Anplicant tas Px pgsetal person ha committe
Phe crimes far which he aes In prison SA,
See, Supp ement AGH ONS, FiseL aA phe Supreme
_ caurécase4%202084303, Phese claints, have been
- firavenr 4a be. Fa/se, by phe Neb EKG COVSSES,
Ais ghar, hag been Blames ag anwane phar
hecan, he used ry Ware LOAM FE AENL
_ Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 9 of 24
Cp)

| Ce, Stafernen? af claims)
_ Weets auple/as, 8a fbi s persgr Ond his affernies
“Farbeited any Contidential, Rights, ts these Falze |
ond sfanderqusg.Clalmgs, See, CSG 2-2-2048,
“ Phe Board bas fhe. Josey in fhe. PPLE STON CGE
Official dittles, Jy issue, avrants ancl §ubpaenras, -
70 Caz pe/ Phe atpendance Gf hfnesses.and the.
. production of Books, papersand ofher documents
(pertinenthe Phe subjecteFf its inguiryand 79
Cd min sha GBbOGHAS Ant fake. fhe festizian wy OF
_ persan wider oct | phe poole Board 71uUst acd
LI Phin. Scape OF Ae legatek aufbarity] se e BelVeal Va.

Bray,ass F Supp, 606 (2, Cala, /P6E6)

An zane has a Subsfant(al [ntet est (7 kpaeling

Hare. (ORSAN. OY Teasans fron Ptr a Bagrl ket_odenyal.
OF parele, See, Johnson V, HGH! &, FER LSUPD,A &s/ (@ .

ca/9, / $79, ;
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 10 of 24

D. PRIOR APPLICATIONS
Have you ever filed a lawsuit, other than this lawsuit, in any federal court in which you raised
or could have raised the claim(s) raised in this action? __ Yes yC No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
prior application, use additional paper to provide the requested information for each prior
application. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “D. PRIOR APPLICATIONS.”

 

 

Name and location of court: abs Lb;
Case number: A, L L

Type of proceeding: u, 7, Li
List the claim(s) raised: LW, hy

 

 

Date and result: (Attach a copy of A V3 ht,
the decision if available) ¢
Result on appeal, if appealed: UL. La

E. ADMINISTRATIVE REMEDIES

WARNING: You must exhaust administrative and/or state remedies before filing an action in
federal court pursuant to 28 U.S.C. § 2241. Your case may be dismissed if you have not
exhausted administrative and/or state remedies. If additional space is needed to explain
exhaustion, use extra paper to do so. Please indicate that additional paper is attached and label
the additional pages regarding exhaustion as “E. ADMINISTRATIVE REMEDIES.”

Explain the steps you have taken to exhaust administrative and/or state remedies:

VApplicany states hat there /¢ Wola i799 eG ( fore,
PobileinAD.0,¢. Lut the App! CGAS Lollowlek fhe.
only process atfarded fy him under, ARE I-82 Ue
he Gls airil fer “lane alls, laf Pe eS, 79 Lalh. fhe
K eS 79 onrcler/es, toc/lily Warder, phe Ciac, execeeHVe -
Drecih NSP ec/or Gen AILS OfL-7 ~~.
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 11 of 24

F, REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as ‘‘F. REQUEST
FOR RELIEF.

b) Denial GF Due. -Process L jhert Zripferesr)

Linde? Yhe ELF PA ancl fourfeernXA Amencdirtenes
WW, Violations of 4x P05f FG 72, DV OVIES UE).

(3), Vial lah on ak Lighth LAM enAn, en tAbuse

. CF Als reAon’ fe
YD freS wereris Court ErreA jn: rot Pahe a 2G Linckyn 17

With Re. m1aprorr, COSe# BORG SALOSZ
I declare under penalty of perjury that I am the applicant in this action, that I have read this

application, and that the information in this application is true and correct. See 28 U.S.C. §
1746; 18 U.S.C. § 1621.

een me SiGNATORE

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the application otherwise complies with the requirements of
Rule 11.

 

 

(Form Revised December 2017)
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 12 of 24

“f Kaguess fet else bo
Lat COMCILS/ ON; Ap gol can F States /hatdlvr
caurt has fre egal Ti) sdichion 4g order
Wat @. hearing be Ser? (Pesalve) athar _.
Als Aetreriely enfaverable Confilenfral
azn PorAtator' Us) Har the Pespaiderty, ~
have wsed 4o Tus WEY, Violateing GM fhe
Ap pli Or TE Due- J" OC2Ss, hGW': Ar er Phrese,
Special Cir censtances ar the. Aygplicgar
hiadl fo bile. Pls PIGS re Uncles (hyess) he
regu est phar phys CONS Gyn 00/nF CoteageLs
App ant ask phat bis parole, fAcr Bas
(Mran’zL) fa him aang DPA bys hele GSe
date. be Le -inttaped and fatfhe BYES,
af Larned-fime c/0.6 2)9-8a $-~ F920) SHA)
hha fhe LarneA be. GtJot ded. ta hie fOV 3/2
from phe. A af e.. 3-5 -20/5 that itelas Zilega/ly
S SUS perder, a SG ad Cil/ hiliags Jevidene e
af Mer!} (pinta-facse) be. ReVwetleA jnjfs
ANN Le, Since We" bile togshave been Aone.
by the keggondenziy, Ae Appl cart daes 207

nr of ef Maly conk/dentGg./ tor nahn, Js Cay AE/
aN Ci V/,
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 13 of 24

Carn tafe SF Ser Vice,
Zz, here by certity Hata PiUe Ond CaWVecF C Vy
oF the. (Hobeas- CETUS) B68 p16 ced IN He ttrihacl
States Pial/ propet ly GAL 65 postage yg epalel ry
cach of He Rillowing on Mats hte; Bath 2 AQ),

clerk. OF Ae Cote
Alfred A, Arra if tritecl 6fafes Con /bause,

Gol | 9 Street koar-Algs,
Denver Calo, SORFS-38SAE

Of fice af AtterneyHenet al, CWA gp eas,
ha fob 1,carr Calorade Jud/c/al cenfet
/300 Braadekey /e D-Llacw |
Denveth Cao.

O2OS.
__ COW Fe OF ecere, vr

ky Ster fi { Key, holtrpet son 5
calstadtg Zoarcl of Latafe,

S600 WARY 4 Street Building -SY
pueblo, Colg, §/o02.
1m nede ASC 120V;00412-GRG.. Document.8 Filed 03/08/21 USDC Colorado Page 14 of 24

 

 

NOTICE OF COLORADO PAROLE BOARD ACTION - RELEASE/CONDITIONAL DISCRETIONARY
Saree RELEASE

 

   

 

 

 

 

 

 

 

 

 

 

 

Mi Date 03/05/2018 | Tape No. 813354
Full Board Amend = - “ ETT
Review Location FREMONT Sent Type DISCRETIONARY |
‘EST PED MRD EST SDD
Name YELLOWBOY, JOHN . | 12/26/2016 02/18/2048
"OFFENSE CLS GOV COUNTY — CASE # SENTENCE TYPE: SVP
MIN: 48-00-00 .
1. KDNP2ND SA 2 B LARIMER 89CR802 MAX: 48-00-00 IN N
MIN: 16-00-00
.2.ROBB .« 4 B LARIMER 89CR802 MAX: 16-00-00 IN N
MIN: 02-00-00
3. ASLTMISD 9 ‘LARIMER —-89CR802._ ray. gn 00-00 IN N
MIN: 32-00-00
4. SXASIST 3 LARIMER 89CR802 MAX: 32-00-00 IN N

 

Pursuant to authorization of the Colorado State Board of Parole, adjustments will be made on qualifying MRD/ARP/PED releases
ee "if the release date fails on a weekend day (Fri-Sun) or on a State-recognized holiday.

 

 

i. RELEASE:

 

 

 

 

[i CONDITIONAL DISCRETIONARY RELEASE
¥ Discretionary Reasons | Requirements while
l¥; Remain report free/program compliant CONDITIONAL

Parole/Re-parole to: DISCRETIONARY
1. NEBRASKA RELEASE:
2. LARIMER
Period of: 5 YEARS. omspceneenaieTh
| Effective Release-Date> 07/12/2018
,|;RELEASE REASONS: . RELEASE CONDITIONS:

 

Risk Assessment .
‘Wi RT: Moderate *

Readiness Considerations
M Adequate Community Support
fi: Adequate Institutional Conduct

Release Pursuant to Colorado Revised Statutes
M CRS 17-22.5-404(4) (Parole Guidélines: HB10-13 74) °

In addtion to CRS 17-2-201(5)(H\(D, the following

Special Conditions are added:

M Drug/Alcohol Program: SOA-R/SUBSTANCE ABUSE
ASSESSMENT AND TREATMENT AT ASSESSED
LEVEL; UA/BAS AT CPO DISC

Mi Sex Offender Treatment: SO INTAKE,EVALUATION
& TREATMENT @ DISCRETION OF SUPERVISION
TEAM .

M ISP 180 days @ CPO Discretion: "”

¥: If placed in a treatment program, COP bed, or

program/placement successfully.

transitional housing program, offenders must complete such |

 

Restitution Pursant To HB17-1326:
County: Mittimus:
LARIMER 89CR802

Payment Total: $130
¥ To be scheduled by the Parole Officer

Amount:
$130.00

 

 

State Parole Board Signatures

 

they 'reviewed' the action, pursuant to CRS 17-2-201(9)(a))]

The undersigned hereby certify that all, but not limited to, parole guidelines set forth in CRS 17-22.5-404(2),(3), and (4) were taken
in to consideration as per statute. [The 2nd and/or additional signatures, if not actually present at the hearing, are signed indicating

 

 

 

 

 

1) ALFREDO PENA 15) BRANDON MATHEWS
2) JOE MORALES 6) JOHN O'DELL

3) ALEXANDRA WALKER 7) REBECCA OAKES

4) DENISE BALAZIC

 

 

htto://docweb/dop/obh-an.nhn?sersartinn natina&darnn=RIVWRRannlidst172Qnamn—VEI I AVAIDAVO! ANOLON AUN Os sacs. deo tat ae

rie

 
ow here

 

&,

AR Form 550-08B (03/01/17)
Request for Sus spetision of Parole Decision

 

ay

 

es PE ot
TO: — Colorado State Board of Parole . Se ta 4
FROM: Jennifer Wagoner | . Tle :

DATE: 3.30.18 he

RE: — Request for Suspension of Parole board Decision granting parole dated March 5 2018, of |

: + YELLOWBOY, JOHN_, DOC # 62338. :
me waters nny ERS Tp Aetna ~ i a ag cram one SePyesapee pF 4 ¢ PO Ries
— eee an Parole was granted to a Detainer/Warrant and that Detainer/Warrant has since been canceled.

A Detainer/Warrant has been received since parole was granted.

%
The offender has been charged with or convicted of a Class I or II Disciplinary Code Violation; date :
20___. “

An additional felony conviction has been received by the Department rendering the parole eligibility, on
which the parole decision was based, mooi. *

The pre-release plan that existed at the time of the Board’s decision to parole is no longer acceptable.

The offender’s refusal to sign Parole Agreentént/Waiver of Extradition.
' tt , . -
The offender’s refusal to take antabuse or other medication as required.

: ik var pon man eememanenmentatt
feet anime REQ ffender? $ refusa | to subynit te tests ase nitod. Ray-drugedcieution and/or 36x bhigadersr7 7° 17
?
x Extremely unfavorable information or other circumstances of equal significance which has been received

and verified that was not available at the time the decision to grant was rendered. EXPLAIN: (Unless
Confidential) EXTREMELY UNFAVORABLE CONFIDENTIAL INFORMATION .

 

” . . 4

TELETYPE/VERBAL APPROVAL AUTHORITY: f 4s sl /. 1s e

G of a Date
Signed: / 5. ‘ IS

 

 

4 Parole'Béatd Administrator Date
. Facility: Colorado Parole Board .
DISTRIBUTION: , -
() Department File (Via Time/Release Operations) .. (ve d Offender,. (\ Working Fil ey = > ft Co Oe 7“
Se erp eaten = ” ,
Attachment B
Pape 1 of 1 }
i
i
i
wn*
? 4 ;
7 eo « |
s Ne 1 ‘
ay ; \

~

-
Case 1:21-cv-00412-GPG Document 8 _ Filed | 03/08/21 USDC Colorado Page 16 of 24

 

 

DISTRICT COURT, FREMONT COUNTY, COLORADO
Court Address:

136 Justice Center Road, Canon City, CO, 81212 DATE FILED: May 26. 2019
Plaintiff(s) JOHN R YELLOWBOY ‘ . ‘ :
v.

Defendant(s) KRISTEN HILKEY et al.

 

/A\ COURT USE ONLY A

Case Number: 2019CV136
Division: 4 Courtroom:

 

 

 

 

 

Order Dismissing Petition

 

The motion/proposed order attached hereto: {ACTION TAKEN. 5°
Petitioner has filed for a Writ of Habeas Corpus. He complains that he is unlawfully detained because of defects in the parole
revocation proceedings. That is not the proper subject ¢ of a habeas proceeding.

Habeas flit can a onlyé be c granted wher! the: PatlionSeha has ni no other remedy available at law! . R, S. 19. 45- 101. ?

Mea a TT aot
« - . .

An appeal of a parole revocation can be brought to the Parole Board if it i is brought within 30 days of the decision of the
Parole Board. C.R.S. 17-2-201(9)(c).

In the event that remedy is no longer available to the Petitioner, the proper remedy is a complaint brought pursuant to
Colorado Rules of Criminal Procedure Rule 35(c)(2) alleging that the sentence in the case has been fully served and his
continued detention is unlawful. That motion, however must be brought in the Larimer County trial court that imposed the
sentence and not in the form of habeas relief in the Fremont County District Court.

The Petition for a Writ of Habeas Corpus is dismissed because this Court has no subject matter jurisdiction for the complaint.

Issue Date: 5/26/2019 .

Deu Qui ~
MICHAEL WILLIAM MEYRICK . “et Ae
Magistrate :
7
/
Page of1

<

1905260018 0052 4-101,
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 17 of 24
FTE ELV CLR
(ERE RES

    

Pecejved- /2-2- 2024

 

Colorado Supreme Court . _|DATE FILED: November 25. 2020

2 East 14th Avenue
Denver, CO 80203

 

Appeal from the District Court,
Fremont County, 2019CV136

 

 

Plaintiff-A ppellant:

John R. Yellowboy, Supreme Court Case No:
2020SA203

v.

a —_— — —_ — — wat -e ae —_— + ~ eH ae oe a ee

Defendants-A ppellees:

Executive Director of Parole and Kristen Hilkey.

 

 

ORDER OF COURT

 

 

 

Upon consideration of the Motion of Supplement and Appellant’s follow-up
letter filed in the above-captioned case, and being sufficiently advised in the
premises,

IT IS ORDERED that the Motion of Supplement and the requests in the
follow-up letter are DENIED.

Upon consideration of the Notice of Appeal, together with the brief, and the
record filed herein, and now being sufficiently advised in the premises,

IT IS ORDERED that the decision of the Fremont County District Court is
AFFIRMED.

BY THE COURT, EN BANC, NOVEMBER 25, 2020.

2011252029 1403 1-16-1005 2
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado’ Page 18 of 24

 

Colorado Supreme Court
2 East 14th Avenue
Denver, CO 80203

 

Fremont County, 2019CV136

Appeal from the District Court,

 

Plaintiff-Appellant:

John R. Yellowboy,

Vv.

Defendants-Appellees:

 

Executive Director of Parole and Kristen Hilkey.

DATE FILED: December 28, 2020

 

Supreme Court Case No:
2020SA203

 

 

 

ORDER OF COURT

 

 

Upon consideration of the Motion of Extraordinary Writ of Request for

Rehearing (En Banc) filed in the above cause, and now being sufficiently advised

in the premises,

IT IS ORDERED that said Motion shall be, and the same hereby is,

DENIED.

BY THE COURT, DECEMBER 28, 2020. -

2012282039 2881 1-114-1005 2
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 19 of 24

Filed in Scotts Bluff District Court
whe EFILED whe
Case Number: D21CRO029000002
Transaction ID: 0011353104
Filing Date: 07/28/2020 10:45:45 AM MDT
IN THE DISTRICT COURT OF SCOTTS BLUFF COUNT » NEBRASKA

STATE OF NEBRASKA, ) CASE NO. CR02-9000002
)
Plaintiff, )
) REQUEST TO CERTIFY AND TO
) TAKE JUDICIAL NOTICE
vs. )
)
JEFFREY BOPPRE, )
Defendant. )
COMES NOW the Defendant, Jeff Boppre, by and through his attorney, Thomas Frerichs, co
and moves the court to certify and take judicial notice of the state’s “MEMORANDUM BRIEF STE ok

MOTION FOR NEW TRIAL EVIDENTIARY HEARING?” which was emailed to the court and
parties on April 30, 2020 which is attached to this motion and incorporated herein by reference,
In support of this motion, Defendant states and alleges as follows:
I. Neb. Rev. Stat. 27-201 (4) states that “[A] judge or court shall take judicial notice if
requested by a party and supplied with the necessary information.” Neb. Rev. Stat.
27-201 (2) “provides that we may take judicial notice of an adjudicative fact that is
“not subject to reasonable dispute in that itis. . . capable of accurate and ready
determination by resort to sources whose accuracy cannot reasonably be questioned,"
Hagelstein v, Swift-Eckrich Div, of ConAgra, 257 Neb. 312, 318, 597 N.W.2d 394
(1999). The Nebraska statute is based upon F.R.E. 201. Id.
2. Judicial notice may be taken at any stage of the proceeding. Neb. Rev, Stat. 27-201
(6). “’ Adjudicative facts’ within the meaning of § 27-201 are simply the facts

developed in a particular case, as distinguished from ‘legislative facts,’ which are

 
20 of 24
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page

Alan Niemann was an eyewitness to the killing of Richard and heard the shots
that killed Sharon Condon. He identified Boppre as the killer. He also testified about
property taken from the house by himself and Boppre. Boppre bragged of getting
$1700.

Cassi Bosworth testified she observed Boppre to have an estimated $700 when
he got to Phoenix, Boppre financed the trip to Phoenix despite having very little money
in his bank account.

Kenard Wasmer testified as to admissions made by Boppre that he killed Richard
and Sharon.

Michael Neu testified about admissions Boppre made to killing Richard and
Sharon while in the Scotts Bluff County jail.

The motive for the killing was robbery to obtain money and drugs. This was the
Same motive described by Ricky Zogg as he and Boppre had schemed to kill and rob
Richard prior to the actual murders. Jeff Boppre possessed a substantial amount of
cash after the killings.

When you assess the trial evidence, the Sheila Janis “new evidence” known in
1992 does not change the outcome of this trial.

Boppre claims there is new evidence of slicing wounds to Richard's neck that
would change the outcome of the trial. He claims these injuries were not previously
known. This assertion is not accurate. Dr. Ronald Blevins was performed the autopsy
on Richard Valdez and testified at trial. He described injuries observed on Richard's
body which included the thin cuts to Richard's neck, Exhibit 598, Volume 3,678: 9-25;
679:7-14. Dr. Blevins documented the Slicing injuries on the diagram identified at trial ae
exhibit 58 found in Exhibit 598 of the trial record. There Were two superficial slicing allel
injuries on the left side of Richard’s neck. Dr. Blevins opined that these injuries were ; eS
from a thin sharp object and not caused by gunshots, He again described these injuries
on cross examination, Exhibit 598, Volume 3, 693:21-25, The injuries were described as
long, linear, Superficial, and caused by “something quite sharp and something quite

evidence is not newly discovered evidence, State v. Munson, 204 Neb. 814 (1979), The

14

Attachment A-014

 
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 2

evidence is not admissible as evidence under Neb. Rev. Stat. 27-404. Additionaily, the
persuasive evidence of the identity of the killer is outlined above. This specific evidence
is much more persuasive than evidence that Yellow Boy could be violent. The trial
outcome would not change.

Claim 2: Modern photographs prove the gun recovered from the mud in New Mexico
was not the same gun examined by the trial experts.

Boppre alleges that newly discovered photographs, a NCIC entry and Morrill
. County jail admission.records support this claim.

Photographs of the weapon were introduced at trial and can be found in Exhibit
598, Volume 7. Trial exhibit 36 is a photograph of the weapon taken shortly after it was
removed from the mud hole. Trial exhibit 44 is a photograph of an identical gun to that
purchase by Jeff Boppre from Mr. Gall. Trial exhibit 45 is a photograph of the recovered
gun after being cleaned up. Two experts personally examined the recovered gun and
testified at trial. Mark Bohaty testified as an expert called by the State. Doug Caywood
was the firearm expert cailed by the defense. The photographs introduced at trial offer
the same opportunity for comparison as the “new” overlay photographs. Mr. Caywood is
a qualified firearms expert. He did not detect an issue that the recovered firearm did not
possess a magazine release. Trial Exhibits 33 and 45 shows the cleaned up recovered
gun with the magazine release. If this was an issue, it could have been discovered
during the examination by Mr. Caywood.

Boppre claims that new photographic evidence casts doubt on witness testimony
at trial of the trip to New Mexico to look for the murder weapon. He claims that
photographs taken in New Mexico show only one vehicle along the roadside when the
witnesses at trial testified to taking two cars with Niemann and Wasmer riding in
separate vehicles. The “new photos” depict the three investigators, Alan Niemann and
Kenard Wasmer at the recovery site. This is consistent with the trial testimony. The
photographs showing a single car parked on the shoulder does not contradict the trial
testimony. The photographer is likely in the second car when the photographs were
taken. This claim is nothing more than an attempt to attack the credibility of trial
witnesses. This is not rise to level of newly discovered evidence, State v. Munson 204
Neb. 814 (1979).

The Morrill County jail record indicating Alan Niemann was admitted to the facility
on the morning of October 13, 1988 is not an affidavit, deposition or oral testimony.
There is no doubt the trip to New Mexico happened. There is both testimony and
photographic evidence of the discovery of the gun. The date on the record may simply
be an error by a jailer. This evidence was available prior to trial and could have been

15
Attachment A-015

"Wa Cop motte ee oe wae

5

 
Case 1:21-cv-00412-GPG Document 8 Filed 03/08/21 USDC Colorado Page 22 of 24

Claim 12: Len Tabor conflict of interest

The claim is that Len Tabor had a conflict of interest as he represented Michael
Neu who testified as a witness for the State. This is not newly discovered evidence as

Conclusion

Boppre’s Motion is not timely filed under the statute existing at the time of his es
conviction. The state requests that the Court find that the 2015 amendment was a
procedural change and not to be retroactively applied. As a result, the First Amended
Motion for New Trial should be dismissed.

There is overwhelming evidence proving that Jeff Boppre is the killer of Richard
Valdez and Sharon Condon. Shell casings and bullets from Boppre’s gun, the dying

rid of the gun before leaving New Mexico. None of the claimed “new’ evidence when
inserted into the trial would change the verdict. The State requests that the First
Amended Motion for New Trial be dismissed without a hearing.

Douglas L. Warner, #15783

Special Deputy Scotts Bluff County Attorney
Assistant Attorney General

Nebraska Department of Justice

4500 Ave |

Scottsbluff, NE 69361

(308) 672-1283

A copy of this Memorandum was emailed to Judge Andrea Miller and to Thomas

Frerichs at tfrerichs@frerichslaw.com and to Bell Island at bisland@pbellislandlaw.com

on April 30, 2020 by the undersigned.

Douglas Warner

22
Attachment A-022

 
neopost*”
03/04/2021

tems $02 052
te Le ZIP 81212

041111241745

 

 
 

 
